Order filed, October 24, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00586-CR
                               NO. 14-17-00587-CR
                                 ____________

                  FATEH FATHULLA AL-SAADI, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 339th District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 1504273 & 1504274


                                      ORDER

      The reporter’s record in this case was due October 11, 2017. See Tex. R. App.
P. 35.1. The court granted the court reporter’s first request to extend time for filing
the record. The court has not received a further request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Pam Knobloch, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM